Citation Nr: 0505027	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is manifested by 
constant symptoms in both ears, more pronounced in his right 
ear.

2.  There is no indication in the record that industrial 
impairment resulting from the veteran's service-connected 
tinnitus is in excess of that contemplated by the assigned 
evaluation.


CONCLUSIONS OF LAW

1.  A claim for assignment of separate compensable 
evaluations for tinnitus in each ear is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.25, 4.87, 
Diagnostic Code 6260 (2004).

2.  The veteran is at the highest schedular rating; the 
criteria for an extraschedular rating for tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§3.321, 4.1, 4.87, Diagnostic Code 6260 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from June 1966 to June 
1969.  He submitted his original claim for service-connected 
disability benefits in June 1969.  He was afforded VA 
audiology and ear, nose, and throat (ENT) examinations in 
February 1970.  The veteran was found to have chronic otitis 
media of the right ear.  The examiner said that the veteran 
gave a good story for a continuous tinnitus aurium on the 
right.  The examiner stated that tinnitus was subjective but 
would have to say that the veteran was symptomatic.  The 
final diagnosis was continuous tinnitus aurium of the right 
ear, symptomatic.

The veteran was granted service connection for tinnitus 
aurium of the right ear and assigned a noncompensable 
disability rating in February 1970.  He was also granted 
service connection for hearing loss.  He was given a 
noncompensable rating for his hearing loss.

The veteran underwent a partial stapedectomy, insertion of 
stapedial prosthesis, and tympanoplasty of the right ear in 
January 1977.

The veteran was granted a temporary 100 percent evaluation 
for his service-connected hearing loss from January 13, 1977, 
to March 31, 1977.  He was assigned a residual noncompensable 
rating as of April 1, 1977.  The veteran's disability rating 
for tinnitus was increased to 10 percent, effective from 
March 10, 1976.

The characterization of the veteran's tinnitus disability was 
described as just tinnitus by way of a rating decision dated 
in February 1978.  The description of the disability, and the 
10 percent rating have remained in effect since that time.

The disability rating for the veteran's service-connected 
hearing loss was increased to 10 percent in July 1981.

The veteran was afforded a VA neurology examination in 
January 2002 in conjunction with a claim for disability 
benefits regarding unrelated issues.  As part of the 
evaluation the veteran was noted to complain of headaches.  
The veteran associated his headaches with a head injury from 
service.  The Board notes that the veteran was granted 
service connection for residual of a hematoma of the scalp 
and assigned a noncompensable disability rating in February 
1978.  At the time of the examination, the veteran did not 
relate his headaches to his tinnitus.  The examiner provided 
an extremely detailed report and analysis of the veteran's 
multiple medical complaints.  In regard to the veteran's 
headaches, the examiner opined that veteran's headaches were 
not related to his head injury in service.  The examiner 
noted that there was evidence of record that the headaches 
were secondary to trauma suffered in 1997.

Evidence of record shows that the veteran suffered an injury 
to his right shoulder in July 1997, to include the supra 
supinatus tendon.  He underwent a right acromioplasty and 
right rotator cuff repair at the VA medical center in 
Louisville, Kentucky, in July 1997.  

The veteran submitted a claim for an increased rating for his 
service-connected tinnitus in March 2003.  The veteran's 
claim was denied that same month.

The veteran submitted his notice of disagreement (NOD) in May 
2003.  He argued that he should be entitled to separate 
compensable ratings for tinnitus in each ear.  

The Board notes that on May 22, 2003, VA's Office of General 
Counsel issued a precedential opinion, holding that 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion went on to hold that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

The veteran submitted his substantive appeal in August 2003.  
The veteran contended that he had claimed service connection 
for both ears but the paper work had gotten "messed up."  
He noted that he was granted service connection 30 years 
earlier.

The veteran submitted an audiogram from University Audiology 
Associates, dated in March 2001.  The audiogram report did 
not mention tinnitus.

The veteran also submitted a VA Form 21-4142, Authorization 
and Consent to Release Information to The Department of 
Veterans Affairs, in October 2003.  The veteran listed 
several VA facilities were he had received medical treatment.  
However, he did not list any treatment or evaluation for his 
tinnitus.  The veteran also said that the ringing in his ears 
was constant but worse at night.  He said that he had sought 
help but was told that the condition did not kill people.  He 
said that it did anger him because it affected his ability to 
hear people talking to him.  

Associated with the claims file are VA treatment records from 
several VA facilities for the period from July 1997 to 
November 2003.  The records do not show any complaints 
related to the veteran's tinnitus.  An entry, dated June 10, 
2002, noted that the veteran complained of headaches related 
to helmet use and status supra supinatus tendon rupture in 
1997.  

The veteran submitted a statement in November 2003.  He said 
that he experienced constant ringing in his ears with it 
being worse at night.  He also said that his tinnitus caused 
headaches when he would wear earplugs.  He said that, on the 
days he did not have to wear earplugs, his headaches were not 
as bad.  

The veteran, through his representative, submitted written 
argument in June 2004.  The veteran argued for an increased 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2004).  The veteran argued that his tinnitus caused 
industrial impairment and aggravated a nonservice-connected 
disability.  He said that the rating schedule was impractical 
to rate his disability.  

The veteran testified at a videoconference hearing in 
November 2004.  The veteran said that he experienced a 
constant ringing in his ears.  He described it as sounding 
like a "waterfall."  He said that it affected his sleep and 
that he had difficulty hearing people talking to him on his 
right because of his tinnitus.  The veteran also said that 
his tinnitus aggravated his headaches.  The veteran did not 
provide any testimony on how his tinnitus affected his 
ability to work.

Analysis

In this case, the veteran contends that he should be assigned 
separate 10 percent evaluations for each ear affected by 
service-connected tinnitus.  He also asserts that he should 
be assigned an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  

Schedular Rating

Under the rating criteria in effect for tinnitus, prior to 
June 13, 2003, a 10 percent evaluation is the maximum 
schedular rating provided.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2002).  The only note applicable to the rating 
criteria at that time said that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.

Under the current schedular criteria for Diagnostic Code 
6260, a 10 percent evaluation is warranted for tinnitus that 
is recurrent.  Again, 10 percent is the maximum schedular 
rating available under this code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).  Effective June 13, 2003, the 
provisions of Diagnostic Code 6260 were amended to add a note 
specifying that raters are to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2004).

As indicated above, the veteran's tinnitus, whether 
considered bilateral or only in the right ear is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability, whether 
unilateral or bilateral.  The veteran argues that he is 
entitled to separate 10 percent evaluations for each ear 
because his tinnitus is bilateral in nature.  He asserts that 
38 C.F.R. § 4.25 requires rating his tinnitus separately for 
each ear, as that provision provides, in pertinent part, that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accidents, 
etc., are to be rated separately[,] as are all other 
disabling conditions, if any."  See 38 C.F.R. § 4.25(b) 
(2004).

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 specifically require the 
assignment of a single evaluation for bilateral tinnitus.  
The Board notes that while the veteran contends that 
38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
(to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a single disability is 
to be given a single rating).

The June 2003 change in regulation was not substantive in 
nature.  VA General Counsel has held that the version of 
Diagnostic Code 6260 in effect prior to June 2003 did not 
allow for separate evaluations for each ear.  See VAOPGCPREC 
2-2003.  Thus, there is no basis to consider the veteran's 
claim for separate evaluations for each ear, either under the 
criteria in effect prior to June 2003 or after.  The law does 
not allow for the benefit sought.  The Board is bound by 
precedential opinions issued by the General Counsel despite 
the veteran's arguments as to the incorrectness of the 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy, VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for tinnitus in each ear.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code.  As noted above, the 
Board is bound in its decisions by the precedent opinions of 
VA's General Counsel.  

The United States Court of Appeals for Veterans Claims 
(Court), has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since 38 C.F.R. § 4.87, Diagnostic Code 
6260, as it existed prior to June 2003 and thereafter, 
prohibits assignment of separate evaluations for bilateral 
tinnitus, and as VAOPGCPREC 2-2003 prohibits assignment of 
separate evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for his service-
connected tinnitus.  His claim for an increased schedular 
rating must therefore be denied as legally insufficient. 

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), and its implementing regulations, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2004).

The VA General Counsel has specifically addressed whether VA 
is required to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
for separate disability evaluations for each ear for tinnitus 
under 38 U.S.C.A. § 5103(a).  The General Counsel has held 
that there is no requirement to provide the notice as the 
entitlement to separate ratings is barred by the current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by VAOPGCPREC 2-2003.  
VAOPGCPREC 2-2004.  

Extraschedular Rating

The Board has also considered whether referral of this case 
for consideration of an extraschedular rating would be 
warranted.  The evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's service-connected tinnitus has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  It is not disputed that 
the veteran has subjective complaints of a constant ringing 
in his ears, more pronounced on the right.  He is compensated 
for that disability at the 10 percent level.  The veteran is 
also compensated for his hearing loss, also at the 10 percent 
level, which addresses his complaints that his tinnitus 
interferes with his ability to hear people speaking to him.  
The veteran has not provided any evidence that he has missed 
any work as a result of his tinnitus or that his tinnitus has 
interfered with his ability to perform to his job.  The 
rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2004).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As noted, the provisions of the VCAA have been determined by 
the VA General Counsel to not be applicable to claims for 
separate ratings for each ear for tinnitus.  In regard to the 
veteran's claim for an extraschedular rating the RO complied 
with the requirements of the VCAA to provide notice and 
assistance.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking an increased rating for his 
service-connected tinnitus and/or an extraschedular rating.

The veteran submitted his current claim in March 2003.  The 
RO wrote to the veteran in September 2003 and notified him of 
the evidence/information needed to substantiate his claim for 
an increased rating.  He was told that he could submit any 
other information or evidence in support of his claim or 
identify the same and request the RO's assistance to obtain 
the information/evidence.  He was further informed as to what 
VA was required to do in obtaining evidence on his behalf.  

The RO again wrote to the veteran in November 2003 to inform 
him that additional information was required to obtain 
records on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish entitlement to an increased 
rating.  The veteran was specifically told what was required 
of him and what VA would do.  Consequently, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the 
veteran submitted private medical records on his behalf.  The 
RO obtained VA records identified by the veteran and 
associated them with the claims file.   The veteran testified 
at a videoconference hearing in November 2004.  He did not 
identify any other relevant outstanding records that could be 
obtained on his behalf that were pertinent to his claim.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004). 


ORDER

Entitlement to separate compensable evaluations for tinnitus 
in each ear is denied.

Entitlement to an increased (extraschedular) rating for 
service-connected tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


